Citation Nr: 1025577	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-37 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated as 10 
percent disabling.  

2.  Entitlement to a higher initial evaluation for right knee 
strain, currently evaluated as 10 percent disabling.  

3.  Entitlement to a higher initial evaluation for left knee 
strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to a higher initial evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to a higher initial evaluation for right wrist 
tendinitis status post excision of ganglion cyst, currently 
evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1982 and 
from September 1982 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2005, a statement of the case 
was issued in October 2006, and a substantive appeal was received 
in December 2006.

The RO had originally assigned a noncompensable rating for the 
Veteran's service-connected GERD.  However, in October 2008, it 
changed that rating to a 10 percent rating, effective from the 
date following service discharge.  


FINDINGS OF FACT

1.  The Veteran's GERD is not manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  

2.  The Veteran has not had right knee flexion limited to 45 
degrees, right knee extension limited to 10 degrees, or any 
subluxation or lateral instability.  

3.  The Veteran has not had left knee flexion limited to 45 
degrees, left knee extension limited to 10 degrees, or any 
subluxation or lateral instability.  

3.  The Veteran does not have forward flexion of his lumbar spine 
limited to 60 degrees or less; a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

4.  The Veteran has not had separate compensable neurological 
manifestations of intervertebral disc syndrome during the course 
of the claim, other than right lower extremity sciatica.  

5.  The Veteran has not had incapacitating episodes of 
intervertebral disc syndrome  lasting at least 2 weeks in the 
past year.  

6.  The Veteran does not have or nearly approximate right wrist 
dorsiflexion to less than 15 degrees or palmar flexion limited to 
in line with his forearm.  Moreover, he does not have ankylosis 
of his right wrist, favorable or otherwise.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.114, Diagnostic Code 7346 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for right knee strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Diagnostic Code 
5260 (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for left knee strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Diagnostic Code 
5260 (2009).

4.  The criteria for a disability rating in excess of 10 percent 
for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2009).

5.  The criteria for a disability rating in excess of 10 percent 
for right (major) wrist tendinitis status post excision of 
ganglion cyst are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71, Diagnostic Code 5215 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in November 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further notice as 
to downstream questions, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in 2004, 
2007, and 2008; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

With any form of arthritis, painful motion is an important factor 
of disability.  38 C.F.R. § 4.59.  The intention of the schedule 
is to recognize painful motion with joint pathology as productive 
of disability and to recognize an actually painful joint, due to 
healed injury, as entitled to at least the minimum compensable 
rating for the joint.  Painful motion of a major joint or groups 
caused by degenerative arthritis is deemed to be limited motion 
and entitled to a minimum 10 percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels 
v. Derwinski, 1 Vet. App. 484 (1991).

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is to be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved.  When, however, limitation of motion of the joint 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each such 
major joint affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran appeals the denials of initial ratings greater than 
10 percent based on the original grants of service connection.  
In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disabilities have not significantly changed 
and that uniform ratings are warranted.



GERD

The Veteran's GERD is rated under Diagnostic Code 7346, for 
hiatal hernia, a closely analogous condition.  Such code 
provides:

Symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, 60 percent.

Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health, 
30 percent. 

With two or more of the symptoms for the 30 percent evaluation of 
less severity, 10 percent.  

On VA examination in 2008, the Veteran stated that he was 
experiencing heartburn and regurgitation, but not dysphagia.  
There were no signs of weight loss, malnutrition, or anemia.  The 
examiner stated that the Veteran's GERD had no significant 
effects on his usual occupation or daily activities.  The same 
symptoms and signs reported on this examination were reported on 
VA examination in 2007.  At the time of an earlier VA examination 
in 2004, the Veteran reported that he treated his GERD with 
Prevacid and it had improved quite nicely.  An upper 
gastrointestinal series  was negative for hiatal hernia.  The 
Veteran controlled his GERD with dietary discretion and by 
avoiding eating later at night.  

Based on the evidence, the Board concludes that a rating higher 
than 10 percent is not warranted for GERD under Diagnostic Code 
7346.  The Veteran does not have dysphagia, and it is assumed 
that he does not have substernal, arm, or shoulder pain, as he 
has not complained of them despite three VA examinations.  
Additionally, his GERD does not appear to be productive of 
considerable impairment of health.  The Veteran has not lost any 
weight and does not have any signs of malnutrition or anemia, and 
the examiner in 2008 indicated that the Veteran's GERD had no 
significant effects on his usual occupation or daily activities.  

Knees

The RO has rated the Veteran's knee disorders under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
warrants a noncompensable rating.  Leg flexion limited to 45 
degrees warrants a 10 percent rating.  Leg flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

Under Diagnostic Code 5261, leg extension limited to 5 degrees 
warrants a noncompensable rating.  Leg extension limited to 10 
degrees warrants a 10 percent rating.  Leg extension limited to 
15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Under Diagnostic Code 5257, other knee impairment with slight 
recurrent subluxation or lateral instability warrants a 10 
percent rating.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

The Board concludes that a higher rating than 10 percent is not 
warranted, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  On 
VA examination in 2004, the Veteran's knees had a full passive 
and active range of motion from 0 to 135 degrees.  Pain was noted 
at the base of deep knee bend, but the Veteran was able to return 
to standing without assistance and there was no increased pain in 
repetition.  The Veteran's gait, stance, and balance were normal.  

On VA examinations in 2007 and 2009, the Veteran's knee ranges of 
motion were from 0 to 140 degrees, with no additional limitation 
of motion on repetitive use.  There was no instability. The 
Veteran had normal muscle tone and no atrophy and his quadriceps 
strength was 5/5.  

Since the Veteran's range of motion is from 0 to 135 or 140 
degrees, with the other clinical findings what they are, a higher 
rating under Diagnostic Code 5260 can not be assigned.  The 
Veteran does not have or nearly approximate limitation of leg 
flexion to 30 degrees.

A knee disability can be rated for both limitation of leg flexion 
under DC 5260 and limitation of leg extension under DC 5261.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  Here, however, two separate, 
compensable ratings are not warranted under these codes, as the 
Veteran's limitation of flexion and extension do not meet the 
criteria for a 10 percent rating, and to assign two, separate 
compensable ratings based on painful motion under two separate 
diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) 
would be in violation of the rule of pyramiding.  See 38 C.F.R. 
§ 4.14; VAOPGCPREC 9-04.  

In addition to the ratings based on limitation of motion, a 
separate rating may be assigned for instability of the knee.  See 
VAOPGCPREC 23-97.  A separate rating under Diagnostic Code 5257 
is not supported, however, since there is no instability 
according to the 2007 and 2009 VA examinations.  

Lumbar strain

The Veteran's lumbar strain is rated under Diagnostic Code 5237 
for lumbosacral strain.  That code indicates to rate it under the 
General Rating Formula for Diseases and Injuries of the Spine.  
The Formula For Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, will also be considered, as the evidence 
shows the Veteran has right lower extremity sciatica.  The rating 
to be assigned would be whichever results in the higher 
evaluation when all disabilities are combined under 
38 C.F.R. § 4.25, according to the Formula.  

The next higher, 20 percent rating under the General Rating 
Formula, requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, may be rated 
separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71, Plate V. 

The next higher, 20 percent rating, for intervertebral disc 
syndrome requires incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the past 12 
months.

On VA examination in December 2004, the Veteran's lumbar spine 
had a full range of motion and his gait, stance, balance, and 
sensory functioning were normal.  

On VA examination in 2007, the Veteran reported that he would 
have severe spinal flare-ups weekly and they would prevent him 
from walking.  He indicated that he had had one incapacitating 
episode of intervertebral disc syndrome in the past 12 months, 
lasting for 4 days.  Clinically, he had no spasm, atrophy, 
tenderness, or weakness, but there were guarding and pain with 
motion.  Motor functioning was 5/5 throughout and muscle tone was 
normal.

On VA examination in 2008, the Veteran denied incapacitating 
episodes during the past 12 months.  He reported severe flare-ups 
weekly that would last for hours and prevent him from walking.  
Clinically, he had no spasm, atrophy, tenderness, weakness, or 
guarding, but there was pain with motion.  Flexion was to 90 
degrees, with pain beginning at 70 degrees.  Extension was to 20 
or 25 degrees.  Lateral flexion was to 30 degrees bilaterally, 
and so was lateral rotation.  Motor strength was 5/5 throughout 
and muscle tone was normal.  There was no additional limitation 
of motion on repetitive use.  

The evidence above shows that the Veteran does not have 
thoracolumbar spine flexion limited to less than 60 degrees, or a 
combined range of motion of 120 degrees or less.  Moreover, there 
is not muscle spasm severe enough to cause abnormal gait or other 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The evidence above also shows that the Veteran does not have 
incapacitating episodes having at total duration of at least 2 
weeks during the past 12 months.  Moreover, there appear to be no 
other neurological impairments besides the right lower extremity 
sciatica which is rated as 10 percent disabling.  

In light of the above, a higher schedular rating for lumbar 
strain is not warranted.  

Right wrist

Unfavorable ankylosis of the major wrist, in any degree of palmar 
flexion, or with ulnar or radial deviation, warrants a 50 percent 
rating.  Wrist ankylosis in any other position except favorable 
warrants a 40 percent rating.  Wrist ankylosis which is favorable 
in 20 to 30 degrees of dorsiflexion warrants a 30 percent rating.  
Diagnostic Code 5214.  Wrist limitation of motion, with 
dorsiflexion less than 15 degrees, warrants a 10 percent rating.  
Wrist limitation of motion, with palmar flexion limited in line 
with the forearm, warrants a 10 percent rating.  Diagnostic Code 
5215.  

On VA examination in 2004, the Veteran's right wrist grip 
strength faded from 5/5 to 3/5 following 2 minutes of tight grip 
with moderate pain reported, demonstrating lack of endurance and 
problems with repetition.  There was a full range of motion of 
the right wrist with 45 degrees of ulnar and 20 degrees of radial 
deviation.  There was 80 degrees of palmar flexion and 70 degrees 
of dorsiflexion passively.  The diagnosis was chronic tendinitis 
of the right wrist status post tendinitis status post excision of 
ganglionectomy with decreased strength and painful motion.  

On VA examination in 2007, the Veteran had palmar flexion to 80 
degrees and dorsiflexion to 70 degrees, with no additional 
limitation of motion on repetitive use.  Radial deviation was to 
20 degrees, and ulnar deviation was to 45 degrees, with no 
additional limitation of motion on repetitive use.  There was no 
ankylosis.  

On VA examination in 2008, the Veteran complained of a lack of 
right wrist endurance due to repetitive motion due to pain.  Once 
again, right wrist palmar flexion was to 80 degrees, dorsiflexion 
was to 70 degrees, ulnar deviation was to 45 degrees, and radial 
deviation was to 20 degrees, with no additional limitation of 
motion on repetitive use.  Wrist flexion and extension were 5/5 
with normal muscle tone and no atrophy.  

Based on the evidence, the Board concludes that a higher rating 
is not warranted for the Veteran's right wrist tendinitis 
disability.  The Veteran has essentially a full range of motion 
of his right wrist, except for pain and a lack of endurance 
causing weakness on use.  He does not have or nearly approximate 
right wrist dorsiflexion to less than 15 degrees or palmar 
flexion limited to in line with his forearm.  Moreover, he does 
not have ankylosis of his wrist, favorable or otherwise.  The 10 
percent rating assigned has been granted based on painful motion.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

The possibility of extraschedular ratings has been considered.  
However, the service-connected disabilities do not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Veteran indicated at the time of the 2008 VA 
examination that he had been a quality control manager for the 
past 4 years and that he had lost no days from work in the past 
12 months.  The symptoms associated with the Veteran's 
disabilities appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A higher rating for GERD is denied.

A higher rating for right knee strain is denied.

A higher rating for left knee strain is denied.

A higher rating for lumbar strain is denied.

A higher rating for right wrist tendinitis status post excision 
of ganglion cyst is denied.




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


